Case 1:19-cv-04676-PAE Document 249 Filed 11/06/19 Page 1 of 2

} USPC “SDNY

} DOCUMENT
|| ELECTRONICALLY FILED
'

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK | DOC #:__ es
| [pare wen U7 (ef1 4 ie

 

STATE OF NEW YORK, et al.,

Plaintiffs, 19 Civ. 4676 (PAE)
19 Civ. 5433 (PAE)

-V-
19 Civ. $435 (PAE)

UNITED STATES DEPARTMENT OF HEALTH AND

HUMAN SERVICES, et al., ORDER

Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

Consistent with today’s accompanying opinion and order, the Court hereby issues the

following orders:

e In 19 Civ. 4676:

o The Court grants plaintiffs’ motion for summary judgment, Dkts. 179 and 183,
and grants, nunc pro tunc, the motion by Scholars of the LGBT Population for
leave to file an amicus brief, Dkt. 195;

The Court denies HHS’s motion to dismiss or, in the alternative, for summary
judgment, Dkt. 147, and the Defendant-Intervenors’ motion for summary

judgment, Dkt. 149; and

o The Court denies as moot plaintiffs’ motion for preliminary relief. Dkt. 41.

e In19 Civ. 5433:

o The Court grants plaintiffs’ motion for summary judgment. Dkt. 74;

o The Court denies HHS’s motion to dismiss or, in the alternative, for summary

judgment. Dkt. 61; and
Case 1:19-cv-04676-PAE Document 249 Filed 11/06/19 Page 2 of 2

o The Court denies as moot plaintiffs’ motion for preliminary relief, Dkt. 19; the
Defendant-Intervenors’ motion for leave to file an over-length amicus brief, Dkt.
38; and Susan Feigin Harris’s subsequently granted motion to appear pro hac
vice, Dkt. 90.
e In19 Civ 5435:
o The Court grants plaintiffs’ motion for summary judgment. Dkt. 81;
o The Court denies HHS’s motion to dismiss or, in the alternative, for summary
judgment. Dkt. 69; and
o The Court denies as moot plaintiffs’ motion for preliminary relief, Dkt. 25;
Defendant-Intervenors’ motion for leave to file an over-length amicus brief, Dkt.
43; and Elizabeth Olmsted Gill’s subsequently granted motion to appear pro hac
vice, Dkt, 52.
The Court respectfully directs the Clerk of the Court to terminate the foregoing pending
motions and close this case.

SO ORDERED.

Pavel Ae Coyelesy/

PAUL A. ENGELMAYER
United States District Judge

Dated: November 6, 2019
New York, New York
